Filed 3/1/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 50







State of North Dakota, 		Plaintiff and Appellee



v.



Timothy Pettit, 		Defendant and Appellant







No. 20030244







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Cynthia Mae Feland (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for plaintiff and appellee.



Kent M. Morrow (on brief), P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

State v. Pettit

No. 20030244



Per Curiam.

[¶1]	Timothy Pettit appealed from a judgment of conviction, upon a jury verdict finding him guilty of class A felony, accomplice to manufacturing methamphetamine.  On appeal, Pettit asserts there was insufficient evidence to support the conviction and also asserts the trial court erred in allowing a witness to give hearsay testimony.  We affirm the judgment of conviction under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Gordon O. Hoberg, S.J.



[¶3]	The Honorable Gordon O. Hoberg, S.J., sitting in place of Sandstrom, J., disqualified.